 



EXHIBIT 10.03
EXECUTION VERSION
DEED OF SHARE CHARGE
IN RELATION TO A FACILITIES AGREEMENT
FOR UP TO S$62,000,000
DATED 7 DECEMBER, 2006
BETWEEN
GREAT WALL ACQUISITION CORPORATION
as Chargor
AND
DBS BANK LTD.
as Security Agent
ALLEN & OVERY SHOOK LIN & BOK
JOINT LAW VENTURE
Singapore

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page  
1.
  Interpretation     1  
2.
  Creation of Security     4  
3.
  Further Assurances     5  
4.
  Preservation of Security     5  
5.
  Representations     7  
6.
  Restrictions on dealings     9  
7.
  Target Shares and Contracts     9  
8.
  When Security becomes enforceable     12  
9.
  Enforcement of Security     12  
10.
  Receiver     14  
11.
  Powers of Receiver     14  
12.
  Application of proceeds     16  
13.
  Expenses and indemnity     16  
14.
  Delegation     17  
15.
  Power of attorney     17  
16.
  Miscellaneous     18  
17.
  Release     18  
18.
  Currency Indemnity     18  
19.
  Evidence and Calculations     19  
20.
  Waivers and Remedies Cumulative     19  
21.
  Changes to the Parties     19  
22.
  Disclosure of Information     19  
23.
  Set-off     20  
24.
  Severability     20  
25.
  Notices     21  
26.
  Jurisdiction     21  
27.
  Waiver of immunity     22  
28.
  Governing Law     22  
 
            Schedule        
 
           
1.
  Form of Notice of Charge and Acknowledgement     27  
2.
  Form of Notice of Charge and Acknowledgement     30  
 
            Execution     29  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated 7 December, 2006
BETWEEN:

(1)   GREAT WALL ACQUISITION CORPORATION, a corporation organised and existing
under the laws of the State of Delaware, the United States of America (the
Chargor); and

(2)   DBS BANK LTD., (company registration number 196800306E) as administrative
agent and security trustee for itself and the Lenders (as defined in the
Facilities Agreement defined below) (the Security Agent).

BACKGROUND:
The Chargor enters into this Deed in connection with the Facilities Agreement
(as defined below).
IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Deed:

Act means the Conveyancing and Law of Property Act (Chapter 61 of Singapore).  
    Book-entry Securities means the book-entry securities as defined in Division
7A of the Singapore Companies Act.       Charged Company means Chinacast
Communication Holdings Limited, a company incorporated under the laws of Bermuda
and listed on the Singapore Exchange Securities Trading Limited.       Charged
Investments means the Charged Target Shares and their Related Rights.      
Charged Target Shares means all of the Target Shares the subject of security
created by this Deed.       clearance system means a person whose business is or
includes the provision of clearance services or security accounts or any nominee
or depositary for that person (including, without limitation, the Depository and
a Depository Agent).       Depository means The Central Depository (Pte) Limited
of Singapore and its successors and assigns.       Depository Agent means a
depository agent within the meaning of section 130A of the Singapore Companies
Act.       Facilities Agreement means the credit facility agreement for up to
S$62,000,000 dated 7 December 2006 between, inter alia, the Chargor as borrower
and the Security Agent as lender and administrative agent.       Nominee means
DBS NOMINEES (PRIVATE) LIMITED, the appointed Depository Agent of the Chargor.

1



--------------------------------------------------------------------------------



 



    Obligor means the Chargor or any person (other than the Chargor, the
Security Agent and the Lenders) who is a party to any of the Loan Documents.    
  Party means a party to this Deed.       Receiver means a receiver and manager
or (if the Security Agent so specifies in the relevant appointment) a receiver,
in either case, appointed under this Deed.       Related Corporation means a
related corporation within the meaning of Section 6 of the Singapore Companies
Act.       Related Rights means:

  (a)   any dividend or interest paid or payable;     (b)   any right, money or
property accruing or offered at any time by way of redemption, substitution,
exchange, bonus or preference, under warrants, option rights or otherwise;    
(c)   any right against any clearance system; and     (d)   any right under any
custodian or other agreement,

    in relation to any of the Target Shares.       Secured Liabilities means all
present and future obligations and liabilities (whether actual or contingent and
whether owed jointly or severally or in any other capacity whatsoever) of the
Borrower to the Security Agent, the Administrative Agent and any Lender under
each Loan Document except for any obligation which, if it were so included,
would result in this Deed contravening Section 76 of the Singapore Companies
Act.       Security means any Security Interest created, evidenced or conferred
by or under this Deed.       Security Assets means all assets of the Chargor the
subject of any security created by this Deed.       Security Interest means any
mortgage, pledge, lien, charge, assignment, hypothecation or security interest,
or any other agreement or arrangement having the effect of conferring security.
      Security Period means the period beginning on the date of this Deed and
ending on the date on which all the Secured Liabilities have been
unconditionally and irrevocably paid and discharged in full.       Singapore
Companies Act means the Companies Act, Chapter 50 of Singapore.      
Sub-Account means the securities sub-account maintained by the Chargor with the
Nominee for the crediting of Book-entry Securities.       Target Shares means
all present and future shares in the paid-up share capital of the Charged
Company owned by the Chargor or held by any nominee on its behalf (or to be
owned by it or to be held by any nominee on its behalf).

2



--------------------------------------------------------------------------------



 



1.2   Construction

  (a)   Terms defined, or incorporated by reference, in the Facilities Agreement
have the same meaning when used in this Deed unless otherwise defined in this
Deed or the context otherwise requires.     (b)   In this Deed, unless the
contrary intention appears, a reference to:

  (i)   an amendment includes a supplement, novation, restatement or
re-enactment and amended will be construed accordingly;     (ii)   assets
includes present and future properties, revenues and rights of every
description;     (iii)   an authorisation includes an authorisation, consent,
approval, resolution, licence, exemption, filing, registration or notarisation;
    (iv)   disposal means a sale, transfer, grant, lease or other disposal,
whether voluntary or involuntary, and dispose will be construed accordingly;    
(v)   indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;     (vi)   a person includes any
individual, company, corporation, unincorporated association or body (including
a partnership, trust, joint venture or consortium), government, state, agency,
organisation or other entity whether or not having separate legal personality;  
  (vii)   a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but, if not having
the force of law, being of a type with which any person to which it applies is
accustomed to comply) of any governmental, inter-governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation;     (viii)   a currency is a reference to the lawful currency for
the time being of the relevant country;     (ix)   a provision of law is a
reference to that provision as extended, applied, amended or re-enacted and
includes any subordinate legislation;     (x)   a Clause, a Subclause or a
Schedule is a reference to a clause or subclause of, or a schedule to, this
Deed;     (xi)   a Party or any other person includes its successors in title,
permitted assigns and permitted transferees;     (xii)   a Loan Document or
other document includes (without prejudice to any prohibition on amendments) all
amendments however fundamental to that Loan Document or other document,
including any amendment providing for any increase in the amount of a facility
or any additional facility; and     (xiii)   a time of day is a reference to
Singapore time.

3



--------------------------------------------------------------------------------



 



  (c)   A person who is not a party to this Deed may not enforce any of its
terms under the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore and notwithstanding any term of this Deed, the consent of any third
party is not required for any variation (including any release or compromise of
any liability) or termination of this Deed provided that the Lenders shall have
the benefit of all rights expressed to be in their favour under this Deed and/or
under the Security Agreement.     (d)   Unless the contrary intention appears:

  (i)   a reference to a Party will not include that Party if it has ceased to
be a Party under this Deed;     (ii)   a word or expression used in any other
Loan Document or in any notice given in connection with any Loan Document has
the same meaning in that Loan Document or notice as in this Deed; and     (iii)
  any obligation of the Company under the Loan Documents which is not a payment
obligation remains in force for so long as any payment obligation of the Company
is or may be outstanding under the Loan Documents.

  (e)   The term this Security means any security created under this Deed.    
(f)   If the Security Agent considers that an amount paid to a Lender under a
Loan Document is capable of being avoided or otherwise set aside on the
liquidation or judicial management of the payer or otherwise, then that amount
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (g)   Unless the context otherwise requires, a reference to a Security
Asset includes:

  (i)   the proceeds of sale of that Security Asset; and     (ii)   any present
and future asset of that type.

2.   CREATION OF SECURITY   2.1   General   (a)   All the security created under
this Deed:

  (i)   is created by the Chargor, as sole beneficial owner, in favour of the
Security Agent;     (ii)   is created over the present and future assets of the
Chargor of the type specified in Clauses 2.2 and 2.3; and     (iii)   is
security for the payment, discharge and performance of all the Secured
Liabilities.

(b)   The Security Agent holds the benefit of this Deed on trust for the
Lenders.   2.2   Charged Investments       The Chargor charges:

  (a)   by way of a first fixed charge, all the Target Shares; and

4



--------------------------------------------------------------------------------



 



  (b)   by way of a first fixed charge, all the Related Rights in respect of
such Target Shares.

2.3   Contracts       The Chargor charges, by way of a first fixed charge, all
of its rights and interests in respect of the Sub-Account agreement made or to
be made with the Nominee or about the date of this Deed, to the extent that such
rights and interests relate to the Charged Target Shares held in the
Sub-Account.   3.   FURTHER ASSURANCES       The Chargor must, at its own
expense, take whatever action the Security Agent or a Receiver may:

  (a)   reasonably require for creating, perfecting or protecting any security
intended to be created by or pursuant to this Deed;     (b)   require for
facilitating the realisation of any Security Asset; or     (c)   require for
facilitating the exercise of any right, power or discretion exercisable, by the
Security Agent or any Receiver or any of their delegates or sub-delegates in
respect of any Security Asset.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Security Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

  which, in any such case, the Security Agent or a Receiver may think expedient.
  4.   PRESERVATION OF SECURITY   4.1   Continuing security       This Security
is a continuing security and will extend to the ultimate balance of the Secured
Liabilities, regardless of any intermediate payment or discharge in whole or in
part.   4.2   Reinstatement   (a)   If any discharge (whether in respect of the
obligations of any Obligor or any security for those obligations or otherwise)
or arrangement is made in whole or in part on the faith of any payment, security
or other disposition which is avoided or must be restored on insolvency,
liquidation, administration or otherwise without limitation, the liability of
the Chargor under this Deed will continue or be reinstated as if the discharge
or arrangement had not occurred.   (b)   The Security Agent may concede or
compromise any claim that any payment, security or other disposition is liable
to avoidance or restoration.

5



--------------------------------------------------------------------------------



 



4.3   Waiver of defences       The obligations of the Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or the Security Agent). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity, lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any Obligor to enter into or be bound by any Loan
Document.

4.4   Immediate recourse       The Chargor waives any right it may have of first
requiring the Security Agent (or any trustee or agent on its behalf) to proceed
against or enforce any other right or security or claim payment from any person
or file any proof or claim in any insolvency, administration, winding-up or
liquidation proceedings relative to any other Obligor or any other person before
claiming from the Chargor under this Deed.   4.5   Appropriations       At any
time during the Security Period, the Security Agent (or any trustee or agent on
its behalf) may without affecting the liability of the Chargor under this Deed:

  (a) (i) refrain from applying or enforcing any other moneys, security or
rights held or received by the Security Agent (or any trustee or agent on its
behalf) against those amounts; or

  (ii)  apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and  

  (b)   hold in a suspense account any moneys received from the Chargor or on
account of the Chargor’s liability under this Deed.

4.6   Non-competition       Unless:

6



--------------------------------------------------------------------------------



 



  (a)   the Security Period has expired; or     (b)   the Security Agent
otherwise directs,

    the Chargor will not, after a claim has been made under this Deed or by
virtue of any payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by the Security Agent (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Obligor or
its estate in competition with the Security Agent (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Obligor, or exercise any
right of set-off as against any Obligor.

    The Chargor must hold in trust for and immediately pay or transfer to the
Security Agent any payment or distribution or benefit of security received by it
contrary to this Clause or in accordance with any directions given by the
Security Agent under this Clause.   4.7   Additional Security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by the Security Agent.     (b)   No
prior security held by the Security Agent over any Security Asset will merge
into this Security.

4.8   Security held by the Chargor       The Chargor may not, without the prior
consent of the Security Agent, hold any security from any other Obligor in
respect of the Chargor’s liability under this Deed. The Chargor will hold any
security held by it in breach of this provision on trust for the Security Agent.
  5.   REPRESENTATIONS   5.1   Times for making representations   (a)   The
Chargor makes the representations set out in this Deed (including in this
Clause) to the Security Agent and the Lenders on the date of this Deed.   (b)  
Each representation under this Deed is deemed to be repeated by the Chargor on
each date during the Security Period.   (c)   When a repetition is deemed to be
repeated, it is applied to the circumstances existing at the time of repetition.
  5.2   Nature of security       This Deed creates those Security Interests it
purports to create and is not liable to be avoided or otherwise set aside on the
liquidation or judicial management of the Chargor or otherwise.

7



--------------------------------------------------------------------------------



 



5.3   Target Shares

  (a)   The Target Shares and, to the extent applicable, the Related Rights, are
duly authorised, validly issued and fully paid and are not subject to any option
to purchase or similar right;     (b)   at the Completion Date, the Target
Shares represent more than 50% of the whole of the paid-up issued share capital
of the Charged Company;     (c)   the Chargor is the sole beneficial owner of
the Target Shares and its Related Rights;     (d)   the Target Shares are freely
transferable and are not subject to any pre-emption rights nor directors’
discretion to refuse to register and/or effect any transfer in respect of the
Target Shares; and

(e)   all the Target Shares in Book-entry Securities form are held and
maintained at the Sub-Account and nowhere else and/or at any other securities
accounts.   5.4   Stamp duties       [As at the date of this Deed, no stamp or
registration duty or similar Tax or charge is payable in its jurisdiction of
incorporation in respect of this Deed ] [A&OSLB: Borrower’s Delaware counsel to
confirm] and save for S$500 payable as stamp duty on this Deed, there are no
other stamp or registration duty or similar Tax or charge payable under
Singapore law in respect of this Deed.   5.5   Filings       Save for the filing
at this Deed at the Register of Charges in Bermuda, it is not necessary to
ensure the legality, validity, enforceability or admissibility in evidence of
this Deed that it has to be filed, recorded, registered or enrolled with any
governmental or other regulatory authorities in any relevant jurisdiction.   5.6
  Immunity

  (a)   The execution by it of this Deed constitutes, and the exercise by it of
its rights and performance of its obligations under this Deed will constitute,
private and commercial acts performed for private and commercial purposes; and  
  (b)   It will not be entitled to claim immunity from suit, execution,
attachment or other legal process in any proceedings taken in its jurisdiction
of incorporation in relation to this Deed.

5.7   Security Assets   (a)   The Chargor is the sole legal and beneficial owner
of the Security Assets.   (b)   The Security Assets are free from:

  (i)   any Security Interest (other than any Security Interest created by this
Deed); and     (ii)   any interests or claims of third parties.

8



--------------------------------------------------------------------------------



 



5.8   No adverse consequences

  (a)   It is not necessary under the laws of its jurisdiction of incorporation:

  (i)   in order to enable the Security Agent or any Lender to enforce its
rights under this Deed; or     (ii)   by reason of the execution of any Loan
Document or the performance by it of its obligations under this Deed,

    that any Lender should be licensed, qualified or otherwise entitled to carry
on business in its jurisdiction of incorporation; and

  (b)   No Lender is or will be deemed to be resident, domiciled or carrying on
business in its jurisdiction of incorporation by reason only of the execution,
performance and/or enforcement of this Deed.

5.9   Jurisdiction/governing law   (a)   Its:

  (i)   irrevocable submission under Clause 27 (Jurisdiction) to the
non-exclusive jurisdiction of the courts of Singapore;     (ii)   agreement that
this Deed is governed by the laws of Singapore; and     (iii)   agreement not to
claim any immunity to which it or its assets may be entitled,

    are legal, valid and binding under the laws of its jurisdiction of
incorporation.   (b)   Any judgment obtained in Singapore will be recognised and
be enforceable by the courts of its jurisdiction of incorporation.   6.  
RESTRICTIONS ON DEALINGS       The Chargor must not:

  (a)   create or allow to subsist any Security Interest (other than this Deed)
on any Security Asset; or     (b)   sell, transfer, licence, lease or otherwise
dispose of any Security Asset.

7.   TARGET SHARES AND CONTRACTS   7.1   Deposit of Target Shares       In order
to create in favour of the Security Agent or its nominees a first-priority
security interest by way of common law charge over the Target Shares, the
Chargor must:

  (i)   prior to or on or about the date of this Deed (and in any event, no
later than the Effective Date), have opened the Sub-Account with the Nominee and
shall and/or shall have procure(d) and ensure(d) that all such Target Shares
purchased pursuant to the Acquisition shall be credited to the Sub-Account;

9



--------------------------------------------------------------------------------



 



  (ii)   on the date hereof (and as the Security Agent may subsequently instruct
or require), deliver to the Nominee a duly signed Notice of Charge (in the form
set out in Schedule 1 Part 1), giving written notice to the Nominee of the
security interest created by way of charge in favour of the Security Agent or
its nominees over all such Target Shares held in the Sub-Account; and     (iii)
  use its best endeavours to procure that the Nominee acknowledges receipt of
the notice of charge by sending acknowledgement of the notice of charge (in the
form of Schedule 1 Part 2) to the Security Agent.

7.2   Deposit Obligation Generally       Without prejudice to Clauses 7.1 and
7.2 above, the Chargor must in any case:

  (a)   immediately deposit with the Security Agent, or as the Security Agent
may direct, all certificates and other documents of title or evidence of
ownership in relation to any Charged Investments; and     (b)   promptly execute
and deliver to the Security Agent all share transfers and other documents which
may be requested by the Security Agent in order to enable the Security Agent or
its nominees to be registered as the owner or otherwise obtain a legal title to
any Charged Investments.

7.3   Changes to rights       The Chargor must not, without the consent of the
Security Agent, take or allow the taking of any action on its behalf which may
result in the rights attaching to any of the Target Shares and/or the Related
Rights being altered to the detriment of the Lenders or further shares in the
Charged Company being issued.   7.4   Calls   (a)   The Chargor must pay all
calls or other payments due and payable in respect of any of the Target Shares
and the Related Rights.   (b)   If the Chargor fails to do so in relation to any
Charged Target Shares and the Related Rights, the Security Agent may pay such
calls or such other payments in relation to any Charged Target Shares and the
Related Rights on behalf of the Chargor. The Chargor must immediately on request
reimburse the Security Agent for any payment made by the Security Agent under
this subclause.   7.5   Other obligations in respect of Security Assets   (a)  
The Chargor must promptly:

  (i)   copy to the Security Agent and comply with all requests for information
which is within its knowledge and which are made under any statutory or
regulatory provisions relevant or binding on the Chargor and/or the Security
Assets or any similar provision contained in any articles of association or
other constitutional document relating to any of the Security Assets. If it
fails to do so, the Security Agent may elect to provide such information as it
may have on behalf of the Chargor; and

10



--------------------------------------------------------------------------------



 



  (ii)   supply to the Security Agent a copy of any information referred to in
subclause (i) above.

(b)   The Chargor must comply with all other conditions and obligations assumed
by it in respect of any of the Security Assets.   (c)   The Security Agent is
not obliged to:

  (i)   perform any obligation of the Chargor;     (ii)   make any payment;    
(iii)   make any enquiry as to the nature or sufficiency of any payment received
by it or the Chargor; or     (iv)   present or file any claim or take any other
action to collect or enforce the payment of any amount to which it may be
entitled under this Deed,

    in respect of any Security Asset.   7.6   Voting rights   (a)   Before this
Security becomes enforceable, the Chargor may continue to exercise the voting
rights, powers and other rights in respect of the Charged Investments.   (b)  
Before this Security becomes enforceable, all dividends or other income or
distributions paid or payable in relation to any Charged Investments shall be
paid directly into the Singapore Dollar Debt Service Account in accordance with
each ChinaCast Payment Instruction. If any such payment is made directly to the
Security Agent (or its nominee) before this Security becomes enforceable, the
Security Agent (or that nominee) shall, to the extent possible, pay that amount
into the Singapore Dollar Debt Service Account.   (c)   After this Security has
become enforceable, the Security Agent or its nominee may exercise or refrain
from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which may
be exercised by the legal or beneficial owner of any Charged Investment, any
person who is the holder of any Charged Investment or otherwise,

    in each case, in the name of the Chargor, the registered holder or otherwise
and without any further consent or authority on the part of the Chargor and
irrespective of any direction given by the Chargor.   (d)   If a Charged
Investment remains registered in the name of the Chargor, the Chargor
irrevocably appoints the Security Agent or its nominee as its proxy to exercise
all voting rights in respect of that Charged Investment at any time after this
Security has become enforceable, and the Chargor shall do whatever actions are
required to ensure that the Security Agent or its nominee is so appointed.   (e)
  The Chargor must indemnify the Security Agent against any loss or liability
incurred by the Security Agent as a consequence of the Security Agent acting in
respect of the Charged Investments at the direction of the Chargor.

11



--------------------------------------------------------------------------------



 



7.7   Clearance systems       The Chargor must, if so requested by the Security
Agent:

  (a)   instruct any clearance system to transfer any Charged Investment held by
it for the Chargor or its nominee to an account of the Security Agent or its
nominee with that clearance system; and     (b)   take whatever action the
Security Agent may request for the dematerialisation or rematerialisation of any
Charged Investments held in a clearance system.

    Without prejudice to the rest of this subclause, the Security Agent may, at
the expense of the Chargor, take whatever action is required for the
dematerialisation or rematerialisation of the Charged Investments as necessary.
  7.8   Contracts – Notices of Charge       The Chargor must:

  (a)   on the date hereof, serve a notice of charge (in the form set out at
Schedule 2), on the counterparty to the contract set out in Clause 2.3 (and any
other related contracts as may be determined by the Security Agent); and     (b)
  use its reasonable endeavours to procure that such counterparty acknowledges
(in the form set out in Part II of Schedule 2) that notice of charge.

8.   WHEN SECURITY BECOMES ENFORCEABLE   8.1   Event of Default       This
Security shall become immediately enforceable after an Event of Default has
occurred and is continuing and the Administrative Agent has given notice
pursuant to Article VII of the Facilities Agreement.   8.2   Enforcement      
After this Security has become enforceable, the Security Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit.   8.3   Power of sale       The power of sale and other powers
conferred on a mortgagee by law (including under section 24 of the Act), as
amended by this Deed, will be immediately exercisable at any time after this
Security has become enforceable.   9.   ENFORCEMENT OF SECURITY   9.1   General
  (a)   Any restriction imposed by law on the power of sale (including under
section 25 of the Act) or the right of a mortgagee to consolidate mortgages
(including under section 21 of the Act) does not apply to this Security.

12



--------------------------------------------------------------------------------



 



(b)   All or any of the powers, authorities and discretions which are conferred
by the Act and/or this Deed either expressly or impliedly upon a Receiver may be
exercised by the Security Agent without first appointing a Receiver or
notwithstanding the appointment of a Receiver.   9.2   No liability as mortgagee
in possession       Neither the Security Agent nor any Receiver will be liable,
by reason of entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

9.3   Privileges       Each Receiver and the Security Agent is entitled to all
the rights, powers, privileges and immunities conferred by law (including the
Act) on mortgagees and receivers duly appointed under any law (including the
Act), except that Section 25 of the Act does not apply.   9.4   Protection of
third parties       No person (including a purchaser) dealing with the Security
Agent or a Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Liabilities have become payable;     (b)   whether
any power which the Security Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Security Agent or to that Receiver is to be applied.

9.5   Redemption of prior mortgages       At any time after this Security has
become enforceable, the Security Agent may do any or all of the following:

  (a)   redeem any prior Security Interest against the Security Assets;     (b)
  procure the transfer of that Security Interest to itself; and     (c)   settle
and pass the accounts of the prior mortgagee, chargee or encumbrancer; any
accounts so settled and passed shall be conclusive and binding on the Security
Agent.

    The Chargor shall pay on demand all principal moneys, interest, costs
charges and expenses in connection with any redemption and/or transfer.   9.6  
Contingencies       If this Security is enforced at a time when no amount is due
under the Loan Documents but at a time when amounts may or will become due, the
Security Agent (or the Receiver) may pay the proceeds of any recoveries effected
by it into a suspense account.

13



--------------------------------------------------------------------------------



 



10.   RECEIVER   10.1   Appointment of Receiver   (a)   Except as provided
below, the Security Agent may appoint any one or more persons to be a Receiver
of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Security Agent in writing at any time.

(b)   Any appointment under subclause (a) above may be by deed, under seal or in
writing under its hand.   (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under Section 29(1) of the Act) shall not apply to this Deed.   10.2   Removal  
    The Security Agent may by writing under its hand remove any Receiver
appointed by it and may, whenever it thinks fit, appoint a new Receiver in the
place of any Receiver whose appointment may for any reason have terminated.  
10.3   Remuneration       The Security Agent may fix the remuneration of any
Receiver appointed by it and the maximum rate imposed by law (including under
Section 29(6) of the Act) will not apply.   10.4   Agent of the Chargor   (a)  
A Receiver will be deemed to be the agent of the Chargor for all purposes and
accordingly will be deemed to be in the same position as a Receiver duly
appointed by a mortgagee under the Act. The Chargor alone is responsible for the
contracts, engagements, acts, omissions, defaults and losses of a Receiver and
for liabilities incurred by a Receiver.   (b)   The Security Agent will not
incur any liability (either to the Chargor or to any other person) by reason of
the appointment of a Receiver or for any other reason.   10.5   Relationship
with the Security Agent       To the fullest extent permitted by law, any right,
power or discretion conferred by this Deed (either expressly or impliedly) upon
a Receiver of the Security Assets may after this Security becomes enforceable be
exercised by the Security Agent in relation to any Security Asset without first
appointing a Receiver or notwithstanding the appointment of a Receiver.   11.  
POWERS OF RECEIVER   11.1   General   (a)   Each Receiver has, and is entitled
to exercise, all of the rights, powers and discretions conferred on the Security
Agent under this Deed, the Loan Documents and the Act, and also those set out
below in this Clause in addition to those conferred on it by any law.

14



--------------------------------------------------------------------------------



 



(b)   If there is more than one Receiver holding office at the same time, each
Receiver may (unless the document appointing him states otherwise) exercise all
of the powers conferred on a Receiver under this Deed and the Loan Documents
individually and to the exclusion of any other Receivers.   11.2   Possession  
    A Receiver may take immediate possession of, get in and collect any Security
Asset.   11.3   Protection of assets       A Receiver may do any act which the
Chargor might do in the ordinary conduct of its business to protect or improve
any Security Asset as he may think fit.   11.4   Employees       A Receiver may
appoint and discharge managers, officers, agents, accountants, servants, workmen
and others for the purposes of this Deed upon such terms as to remuneration or
otherwise as he may think proper and discharge any such persons appointed by the
Chargor.   11.5   Borrow money       A Receiver may raise and borrow money
either unsecured or on the security of any Security Asset either in priority to
the security constituted by this Deed or otherwise and generally on any terms
and for whatever purpose which he thinks fit. No person lending that money is
concerned to enquire as to the propriety or purpose of the exercise of that
power or to check the application of any money so raised or borrowed.   11.6  
Sale of assets   (a)   A Receiver may sell, exchange, convert into money and
realise any Security Asset by public auction or private contract and generally
in any manner and on any terms which he thinks fit.   (b)   The consideration
for any such transaction may consist of cash, debentures or other obligations,
shares, stock or other valuable consideration and any such consideration may be
payable in a lump sum or by instalments spread over such period as he thinks
fit.   11.7   Compromise       A Receiver may settle, adjust, refer to
arbitration, compromise and arrange any claims, accounts, disputes, questions
and demands with or by any person who is or claims to be a creditor of the
Chargor or relating in any way to any Security Asset.   11.8   Legal Actions    
  A Receiver may bring, prosecute, enforce, defend and abandon all actions,
suits and proceedings in relation to any Security Asset which he thinks fit.  
11.9   Receipts       A Receiver may give a valid receipt for any moneys and
execute any assurance or things which may be proper or desirable for realising
any Security Asset.   11.10   Subsidiaries

15



--------------------------------------------------------------------------------



 



    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.   11.11   Delegation       A Receiver may
delegate his powers in accordance with Clause 14 (Delegation).   11.12   Other
powers       A Receiver may:-

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or law;     (b)   exercise in relation to any Security Asset all the
powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of the same; and     (c)   use the name of
the Chargor for any of the above purposes.

12.   APPLICATION OF PROCEEDS       Any moneys received by the Security Agent or
any Receiver after this Security has become enforceable shall be applied in the
following order of priority (but without prejudice to the right of the Security
Agent to recover any shortfall from the Chargor):

  (a)   first, in satisfaction of, or provision for, all costs and expenses
incurred by the Security Agent or any Receiver under this Deed and of all
remuneration due to any Receiver under or in connection with this Deed;     (b)
  second, in or towards payment of the Secured Liabilities or such part of them
as is then due and payable; and     (c)   third, in payment of the surplus (if
any) to the Chargor or to such other person as the Chargor may in writing
direct.

13.   EXPENSES AND INDEMNITY       The Chargor must:

  (a)   immediately on demand pay all costs and expenses (including legal fees
on a full indemnity basis) incurred in connection with this Deed by the Security
Agent, Receiver, attorney, manager, agent or other person appointed by the
Security Agent under this Deed including any arising from any actual or alleged
breach by any person of any law or regulation; and     (b)   keep each of them
indemnified against any failure or delay in paying those costs or expenses under
subclause (a) above, and any loss or liability incurred by it in connection with
any litigation, arbitration or administrative proceedings concerning this
Security.

16



--------------------------------------------------------------------------------



 



14.   DELEGATION   14.1   Power of Attorney       The Security Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.   14.2   Terms
      Any such delegation may be made upon any terms (including power to
sub-delegate) which the Security Agent or any Receiver may think fit.   14.3  
Liability       Neither the Security Agent nor any Receiver will be in any way
liable or responsible to the Chargor for any loss or liability arising from any
act, default, omission or misconduct on the part of any delegate or
sub-delegate.   15.   POWER OF ATTORNEY   15.1   Appointment of Attorney      
The Chargor, by way of security, irrevocably and severally appoints the Security
Agent, each Receiver and any of their delegates or sub-delegates to be its
attorney or attorneys (with full power of substitution) and in its name and
otherwise on its behalf (and as its act and deed) to, at any time after an Event
of Default has occurred and is continuing, sign, seal, execute, deliver, perfect
and do all deeds, agreements, instruments, acts and things which may be required
(or which the Security Agent, the Receiver or any of their delegates or
sub-delegates shall consider requisite) for carrying out any obligation imposed
on the Chargor by or pursuant to this Deed, for carrying out any sale, transfer,
assignment, lease or other dealings by the Security Agent, the Receiver or any
of their delegates or sub-delegates, for conveying or transferring any legal
estate or other interest in land or other property or otherwise, for getting in
the Security Assets, and generally for enabling the Security Agent, the Receiver
or any of their respective delegates or sub-delegates to exercise the respective
powers, rights, authorities and discretions conferred on them or any of them by
or pursuant to this Deed or by law and (without prejudice to the generality of
the foregoing) to sign, seal and deliver and otherwise perfect any deed,
assurance, agreement, assignment, charge, conveyance, mortgage, transfer,
instrument or act which it or he may deem proper in or for the purpose of
exercising any of such powers, rights, authorities and discretions.   15.2  
Ratification       The Chargor ratifies and confirms whatever any attorney does
or purports to do pursuant to its appointment under this Clause.   15.3   Grant
for Security       The power of attorney hereby granted is as regards the
Security Agent, each Receiver and each of their delegates or sub-delegates (and
as the Chargor hereby acknowledges) granted irrevocably and for value as part of
the security constituted by this Deed to secure the propriety interests of and
the performance of the obligations owed to the respective donees.

17



--------------------------------------------------------------------------------



 



16.   MISCELLANEOUS   16.1   Covenant to pay       The Chargor must pay or
discharge the Secured Liabilities in the manner provided for in the Loan
Documents.   16.2   Continuing security       The security constituted by this
Deed is continuing and will extend to the ultimate balance of all the Secured
Liabilities, regardless of any intermediate payment or discharge in whole or in
part.   16.3   Additional security       The security constituted by this Deed
is in addition to and is not in any way prejudiced by any other security now or
subsequently held by the Security Agent for any Secured Liability.   16.4   New
Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
the Security Agent may open a new account with the Chargor in its books.     (b)
  If the Security Agent does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.     (c)   As from that time
all payments made to the Security Agent will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Liability.

17.   RELEASE       At the end of the Security Period, the Security Agent must,
at the request and cost of the Chargor, take whatever action is necessary to
release the Security Assets from this Security.   18.   CURRENCY INDEMNITY  
18.1   If the Security Agent receives an amount in respect of the Chargor’s
liability under this Deed or if that liability is converted into a claim, proof,
judgment or order in a currency other than the currency (the “contractual
currency”) in which the amount is expressed to be payable under this Deed:-

  (a)   the Chargor shall indemnify the Security Agent as an independent
obligation against any loss or liability arising out of or as a result of the
conversion;     (b)   if the amount received by the Security Agent, when
converted into the contractual currency at a market rate in the usual course of
its business, is less than the amount owed in the contractual currency, the
Chargor shall forthwith on demand pay the Security Agent an amount in the
contractual currency equal to the deficit; and     (c)   the Chargor shall
forthwith on demand pay to the Security Agent any exchange costs and taxes
payable in connection with any such conversion.

18



--------------------------------------------------------------------------------



 



18.2   The Chargor waives any right it may have in any jurisdiction to pay any
amount under this Deed in a currency other than that in which it is expressed to
be payable.   19.   EVIDENCE AND CALCULATIONS   19.1   Accounts       Accounts
maintained by the Security Agent in connection with this Deed are conclusive
evidence of the matters to which they relate.   19.2   Certificates and
determinations       Any certification or determination by the Security Agent of
a rate or amount under this Deed is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.   20.   WAIVERS AND
REMEDIES CUMULATIVE       The rights of the Security Agent under this Deed:-

  (a)   may be exercised as often as necessary;     (b)   are cumulative and not
exclusive of its rights under the general law; and     (c)   may be waived only
in writing and specifically.

    Delay in exercising or non-exercise of any such right is not a waiver of
that right.   21.   CHANGES TO THE PARTIES   21.1   Successors and Assigns      
This Deed is binding on the successors and assigns of the Chargor, the Security
Agent and the Lenders.   21.2   The Chargor       The Chargor may not assign,
transfer, novate or dispose of any of, or any interest in, its rights and or
obligations under this Deed.   21.3   The Security Agent       The Security
Agent may at any time assign, transfer, novate or dispose of any of all or any
part, or any interest in, its rights and/or obligations under this Deed.   22.  
DISCLOSURE OF INFORMATION   (a)   Without detracting from the Security Agent’s
rights of disclosure under any law (including, under the Banking Act, Chapter 19
of Singapore), the Security Agent must keep confidential any information
supplied to it by or on behalf of the Chargor in connection with the Loan
Documents. However, the Security Agent is entitled to disclose information:

  (i)   which is publicly available, other than as a result of a breach by the
Security Agent of this Clause;

19



--------------------------------------------------------------------------------



 



  (ii)   in connection with any legal or arbitration proceedings against any
Obligor;     (iii)   if required to do so under any law or regulation;     (iv)
  to a governmental, banking, taxation or other regulatory authority;     (v)  
to its professional advisers on a confidential basis;     (vi)   to the extent
allowed under paragraph (b) below;     (vii)   to another Obligor; or     (viii)
  with the agreement of the Chargor.

(b)   The Security Agent may disclose to a Related Corporation or any person
with whom it may enter, or has entered into, any kind of transfer, participation
or other agreement in relation to this Deed (a participant) for the purpose of
that transfer, participation or agreement:

  (i)   a copy of any Loan Document; and     (ii)   any information which the
Security Agent has acquired under or in connection with any Loan Document.

    However, before a participant may receive any confidential information, it
must agree with the Security Agent to keep that information confidential on the
terms of paragraph (a) above.

  (c)   This Clause supersedes any previous confidentiality undertaking given by
the Security Agent in connection with this Deed prior to it becoming a Party..

23.   SET-OFF       The Security Agent may set off any obligations (whether or
not matured) owed by the Chargor under this Deed (to the extent beneficially
owned by the Security Agent) against any obligation (whether or not matured)
owed by the Security Agent to the Chargor, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Security Agent may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off. If either obligation is unliquidated or unascertained, the Security
Agent may set off in an amount estimated by it in good faith to be the amount of
that obligation.   24.   SEVERABILITY       If a provision of this Deed is or
becomes illegal, invalid or unenforceable in any jurisdiction, that shall not
affect:-

  (a)   the legality, validity or enforceability in that jurisdiction of any
other provision of this Deed; or     (b)   the legality, validity or
enforceability in other jurisdictions of that or any other provision of this
Deed.

20



--------------------------------------------------------------------------------



 



25.   NOTICES       The provisions of Section 9.01 (Notices) of the Facilities
Agreement apply to this Deed as if they were set out in full in this Deed,
except that references to the Loan Documents shall be construed as if they were
references to this Deed.   26.   COUNTERPARTS       This Deed may be executed in
any number of counterparts. This has the same effect as if the signatures on the
counterparts were on a single copy of this Deed.   27.   JURISDICTION   27.1  
Submission       For the benefit of the Security Agent, the Chargor agrees that
the courts of Singapore have jurisdiction to settle any disputes in connection
with this Deed and accordingly submits to the jurisdiction of the Singapore
courts.   27.2   Forum convenience and enforcement abroad       The Chargor:-

  (a)   waives objection to the Singapore courts on grounds of inconvenient
forum or otherwise as regards proceedings in connection with this Deed; and    
(b)   agrees that a judgment or order of a Singapore court in connection with
this Deed is conclusive and binding on it and may be enforced against it in the
courts of any other jurisdiction.

27.3   Non-exclusivity       Nothing in this Clause 27 limits the right of the
Security Agent to bring proceedings against the Chargor in connection with this
Deed:-

  (a)   in any other court of competent jurisdiction; or     (b)   concurrently
in more than one jurisdiction.

27.4   Service of process   (a)   The Chargor irrevocably appoints BSL Corporate
Services Pte Ltd of 220 Orchard Road, #05-01 Midpoint Orchard, Singapore 238852
as its agent under this Deed for service of process in any proceedings before
the Singapore courts.   (b)   If BSL Corporate Services Pte Ltd is unable for
any reason to act as agent for service of process, the Chargor must immediately
appoint another agent on terms acceptable to the Security Agent. Failing this,
the Security Agent may appoint another agent for this purpose.   (c)   The
Chargor agrees that failure by a process agent to notify it of any process will
not invalidate the relevant proceedings.   (d)   This Clause does not affect any
other method of service allowed by law.

21



--------------------------------------------------------------------------------



 



28.   WAIVER OF IMMUNITY       The Chargor irrevocably and unconditionally:-

  (a)   agrees that if the Security Agent brings proceedings against it or its
assets in relation to this Deed, no immunity from those proceedings (including,
without limitation, suit, attachment prior to judgment, other attachment, the
obtaining of judgment, execution or other enforcement) will be claimed by or on
behalf of itself or with respect to its assets;     (b)   waives any such right
of immunity which it or its assets now has or may subsequently acquire; and    
(c)   consents generally in respect of any such proceedings to the giving of any
relief or the issue of any process in connection with those proceedings,
including, without limitation, the making, enforcement or execution against any
assets whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in those proceedings.

29.   GOVERNING LAW       This Deed is governed by Singapore law.

This Deed has been entered into as a deed on the date stated at the beginning of
this Deed.

22



--------------------------------------------------------------------------------



 



SCHEDULE 1
FORM OF NOTICE OF CHARGE AND ACKNOWLEDGEMENT
PART I
NOTICE OF CHARGE OF SHARES IN SUB-ACCOUNT

         
Date
  :   [          ]
 
       
To
  :   [DBS NOMINEES (PRIVATE) LIMITED]
 
       
 
      [Address]
 
       
 
      [Fax Number:]

Dear Sirs,
NOTICE OF CHARGE OF SHARES IN SUB-ACCOUNT-
Deed of Share Charge dated [     ] between
Great Wall Acquisition Corporation and
DBS Bank Ltd. (the Deed)
We refer to the Deed and the sub-account for book-entry securities established
by us with you (the Sub-Account) with the following details:

         
Account number
  :   [**]
 
       
Account name/Reference
  :   [**]

We hereby give you notice that we have charged in favour of DBS Bank Ltd. (the
Security Agent) or its nominees by way of a fixed charge all our rights, title
and interest in and to the following shares in the Sub-Account:
All of the shares of CHINACAST COMMUNICATION HOLDINGS LIMITED from time to time
deposited or to be deposited in the Sub-Account, including all other related
rights (the Charged Investments as defined in the Deed).
We hereby irrevocably authorise and instruct you to act only in accordance with
the directions of the Security Agent with regard to the Charged Investments held
in the Sub-Account (including the Security Agent’s instructions for the transfer
of the Charged Investments to any person upon the security constituted by the
Deed becoming enforceable and the Security Agent’s instructions for the
execution of any forms required by the Depository in this respect) until such
time as the Security Agent may otherwise notify you in writing.

23



--------------------------------------------------------------------------------



 



Notwithstanding any instructions or directions given to you by or on behalf of
the Security Agent in respect of the Sub-Account pursuant to the authorisation
conferred by this notice, the Security Agent shall not be liable to you
whatsoever, directly or indirectly, by reason or such instructions or
directions. We agree to bear and be solely responsible for your fees, charges,
costs and expenses in respect of the Sub-Account and in relation to the matters
requested and authorised in this notice.
Please acknowledge receipt of this notice and confirm your understanding of the
contents thereof by signing and returning the same by post and facsimile to the
Security Agent at the following address and number:
DBS Bank Ltd.
[address]
[Fax No. : +65 [l]
Attn : [**]
This letter is governed by Singapore law.
Yours faithfully,
                                                            

GREAT WALL ACQUISITION CORPORATION
(Authorised signatory)

     
cc:
  DBS Bank Ltd.
 
  Fax No: [**]
 
  Attention: [**]

24



--------------------------------------------------------------------------------



 



PART II
ACKNOWLEDGEMENTOF NOMINEE

         
Date
  :   [     ]
 
       
To
  :   DBS Bank Ltd.
 
      [address]
 
      Fax No: [**]
 
      Attention: [**]
 
       
Copy
  :   Great Wall Acquisition Corporation
 
      Fax No: [**]

Dear Sirs,
We confirm receipt from Great Wall Acquisition Corporation (GWAC) of a notice
dated [     ] of charge of shares in sub-account (the Notice of Charge of Shares
in Sub-Account) notifying that GWAC has charged in favour of DBS Bank Ltd. (the
Security Agent) or its nominees by way of a fixed charge all of GWAC’s rights,
title and interest in and to such specified number of shares of Chinacast
Communications Holdings Limited held in the Sub-Account, including all other
related rights (the Charged Investments as defined in the Deed).
We confirm that:

(a)   we have not received any prior notice of assignment or charge in relation
to the Charged Investments stated in the Notice of Charge of Shares in
Sub-Account to have been charged to you;

(b)   we consent to the charge in the Notice of Charge of Shares in Sub-Account
and accept the instructions and authorisations contained therein, and we further
undertake to act in accordance with and comply with the terms of the Notice of
Charge of Shares in Sub-Account; and

(c)   we undertake not to make any deductions, exercise any rights of set-off or
make any counterclaims in respect of the Charged Investments in the Sub-Account.

This letter is governed by Singapore law.
Yours faithfully,
[DBS NOMINEES (PRIVATE) LIMITED]
(Authorised signatory)

25



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORM OF NOTICE OF CHARGE AND ACKNOWLEDGEMENT
PART I
NOTICE OF CHARGE

         
To
  :   [Counterparty ]
 
      [Address]
 
      [Fax No:]
 
       
Date
  :   [          ]

Dear Sirs,
NOTICE OF CHARGE
We refer to the [insert details of contract, agreement or invoice] between you
and us dated [     ] (the Contract) with respect to a securities account with
you bearing account number                      (the Sub-Account) and to the
Deed of Share Charge dated [**] 2006 between us and DBS Bank Ltd. (the Deed).
This letter constitutes notice to you that we have charged in favour of DBS Bank
Ltd. (the Security Agent) or its nominees by way of a fixed charge, all our
rights, benefits, interests and titles under, in and to the Contract, the
receivables arising thereto and the benefit of all rights, securities and
guarantees of any nature enjoyed or held by us in relation to any of the
foregoing, to the extent that each of the same relate to the Charged Target
Shares (as defined in the Deed) held in the Sub-Account.
Notwithstanding the charge, we remain liable to perform all our obligations
under the Contract to you, if any, and the Security Agent, its agents or any
receiver shall have no liability in respect of those obligations.
To the extent not inconsistent with the Security Interests (as defined in the
Deed) created in favour of the Security Agent over the Charged Target Shares
held in the Sub-Account, (ie without derogating from any of the Security Agent’s
rights over the Charged Target Shares held in the Sub-Account), we will remain
entitled to exercise all our rights, powers and discretions under the Contract,
and you should continue to give notices under the Contract to us and pay all
moneys payable by you to us under the Contract to us, unless and until you
receive notice from the Security Agent to the contrary stating that the security
has become enforceable.
In this event, all the rights, powers and discretions (to the extent that the
same relate to the Charged Target Shares held in the Sub-Account) will be
exercisable by, and notices must be given to, the Security Agent or as it
directs and all moneys payable by you to us under the Contract (to the extent
that the same relate to the Charged Target Shares held in the Sub-Account) shall
be paid to the following account:
Account number: [l] (Singapore Dollar) or [l] (United States Dollar)

26



--------------------------------------------------------------------------------



 



Bank and Branch: [l]
or in such other manner as the Security Agent may otherwise instruct you in
writing.
This notice and the instructions herein contained are irrevocable and may not be
cancelled, modified or varied without the consent in writing of the Security
Agent.
Please acknowledge receipt of this Notice of Charge by signing the duplicate of
this Notice of Charge and returning the same by post and facsimile to the
Security Agent at the following address and number:
DBS Bank Ltd.
[address]
[Fax No. : +65 [l]
Attn : [**]
This letter is governed by Singapore law.
Yours faithfully
                                                            
GREAT WALL ACQUISITION CORPORATION

27



--------------------------------------------------------------------------------



 



PART II
ACKNOWLEDGEMENT

         
Date
  :   [     ]
 
       
To
  :   DBS Bank Ltd.
 
      [address]
 
      Fax No: [**]
 
      Attention: [**]
 
       
Copy
  :   Great Wall Acquisition Corporation
 
      Fax No: [**]

We acknowledge receipt of a notice of charge (a copy of which is attached
hereto) and accept the instructions therein and further confirm that we have not
received any other notice of assignment or charge of the property herein stated
to have been charged to you.
                                        
for and on behalf of
[Counterparty]

28



--------------------------------------------------------------------------------



 



EXECUTION
Chargor

         
Executed as a Deed by
    )  
 
    )  
the duly authorised signatory of
    )  
GREAT WALL ACQUISITION CORPORATION
    )  
in the presence of :-
    )  

         
Witness’s Signature:
       
 
       
 
       
Name:
       
 
       
 
       
Address:
       
 
       
 
                 
 
                 
 
       
 
       

29



--------------------------------------------------------------------------------



 



         
Security Agent
       
 
       
Signed, sealed and delivered by
    )  
 
    )  
for and on behalf of
    )  
DBS BANK LTD.
    )  
In the presence of :-
    )  

     
 
Name of Witness:
   

30